                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARIO ARCE,                                     )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-cv-1348-SMY-GCS
                                                 )
 WEXFORD HEALTH SERVICES, et al.,                )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Gilbert C. Sison (Doc. 81) recommending that Defendants Wexford

Health Services, Timothy Adesanyapa, Blum, and Dr. Butalid’s Motion for Summary Judgment

for Failure to Exhaust Administrative Remedies be granted in part and denied in part (Doc. 65).

No objections to the Report have been filed. For the following reasons, Judge Sison’s Report is

ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report and Recommendation for clear error. Johnson v.

Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may "accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1).

       Here, Judge Sison thoroughly discussed and supported his conclusions and the Court finds

no clear error in his findings or analysis. Accordingly, the Court adopts Judge Sison’s Report and

                                           Page 1 of 2
Recommendation in its entirety. Defendant's Motion for Summary Judgment for Failure to

Exhaust Administrative Remedies (Doc. 40) is GRANTED as to Defendant Adesanyapa, and

Plaintiff’s claims against him are DISMISSED without prejudice. The Motion is DENIED as

to Defendants Wexford Health Services, Nurse Blum and Dr. Butalid; Plaintiff’s claims will

proceed against these defendants.

      IT IS SO ORDERED.

      DATED: December 9, 2019



                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 2 of 2
